--------------------------------------------------------------------------------

Exhibit 10.1
 
THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR
APPLICABLE STATE SECURITIES LAWS (THE “STATE ACTS”), AND MAY NOT BE OFFERED,
SOLD, OR OTHERWISE TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH
REGISTRATION OR AN APPLICABLE EXEMPTION THEREFROM, AS EVIDENCED BY A LEGAL
OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE COMPANY TO SUCH EFFECT.
NOTWITHSTANDING THE FOREGOING, THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON
CONVERSION OF THIS NOTE MAY BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN
ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.


Z TRIM HOLDINGS, INC.


14% NONCONVERTIBLE SUBORDINATED SECURED NOTE
DUE 2 Months from Issuance


Issuance Date: September 29, 2014


Amount $85,000.00


For value received, Z TRIM HOLDINGS, INC., an Illinois corporation (the
“Company”), hereby promises to pay to the order of Edward B. Smith (together
with his successors and permitted assigns, the “Holder”), in accordance with the
terms hereinafter provided, the principal amount of Eighty-Five thousand dollars
($85,000.00) (the “Principal Amount”). The Company is issuing this
nonconvertible subordinated secured note (this “Note” and, collectively with all
other 14% nonconvertible subordinated secured notes issued in connection with
the limited convertible subordinated secured note offering, the “14% Notes”) to
the Holder. As used herein, the term “Issuance Date” means September 29, 2014.


The Company hereby promises to pay to the order of the Holder the Principal
Amount in United States Dollars in immediately available funds to the Holder at
the address of the Holder as set forth in the Security Agreement (as defined
below), or at such other place as the Holder may designate from time to time in
writing to the Company, on November 28, 2014 (the “Maturity Date”), with
interest to the Holder on the aggregate unconverted and then outstanding
Principal Amount in accordance with the provisions hereof. All interest payments
under or pursuant to this Note shall be made in cash pursuant to Section 1.1
hereof.


Subject to the terms and conditions of (i) a 12.5% Convertible Senior Secured
Note dated February 11, 2014 (the “February Note”) made by the Company in favor
of Edward B. Smith (“Smith”), (ii) an Intercreditor Agreement dated as of March
18, 2014 by and between Fordham Capital Partners, LLC (“Fordham”) and Smith,
(iii) a Security Agreement dated as of March 24, 2014 by and between the Company
and Fordham, and (iv) an Equipment Revolving Note dated March 24, 2014 (the
“Revolving Note”) made by the Company in favor of Fordham, the Company granted
Smith and Fordham a security interest (the “First Priority Security Interest”)
in certain collateral to secure the obligations of the Company under the
February Note and the Revolving Note; this Note is secured by a certain
collateral (the “Collateral”), as more particularly described and provided
herein, and is entitled to the benefits thereof. The Uniform Commercial Code
(the “UCC”) financing statements on form UCC-1 filed in connection with the
Notes and all other documents executed and delivered by the Company to the
Holder under which the Holder is granted Liens on assets of the Company are
collectively referred to as the “Security Documents.”
 

--------------------------------------------------------------------------------

It is agreed to and understood by the parties that the Holder of the Note can
elect to, upon the closing of a financing transaction with Legends Securities
for units which will consist of a convertible note payable and a certain amount
of warrants to purchase common shares of Z Trim Holdings, Inc. stock, convert
the Holder’s investment in this Note into an investment in the units of the
Legends Securities’ transaction.


ARTICLE I
THE NOTE


Section 1.1           Interest. Simple interest on the outstanding Principal
Amount of this Note shall commence accruing on the Issuance Date and shall
accrue daily at a non-compounded rate of fourteen percent (14%) per annum (the
“Interest Rate”) until payment in full of the Principal Amount and all accrued
and unpaid interest and other amounts which may become due hereunder have been
made. Interest shall be computed on the basis of a 365-day year and actual days
elapsed. Accrued interest on the Principal Amount of this Note (the “Interest
Amount”) shall be payable to the Holder, on the Maturity Date, in cash.


Section 1.2           Ranking and Covenants.


(a)           Other than the First Priority Security Interest, no indebtedness
of the Company or any subsidiary of the Company is senior to this Note in right
of payment, whether with respect to principal, interest or damages or upon
liquidation, dissolution or otherwise. Until this Note is fully paid and
discharged in full, the Company shall not, and shall not permit any subsidiary
of the Company to, directly or indirectly, incur any indebtedness for borrowed
money (other than Permitted Indebtedness (as defined in Section 6.14 below))
unless such indebtedness is expressly subordinated to this Note pursuant to a
written subordination agreement acceptable in form, scope and substance to the
Holders of not less than a simple majority of the then outstanding aggregate
principal on the 14% Notes, provided, however, that notwithstanding the
foregoing, the Company may issue, without the consent of the Holders, up to a
total of $20 million in aggregate principal amount of 14% or 12.5% convertible
senior or subordinated secured notes (inclusive of this Note and all other 14%
Notes) on substantially similar terms and conditions as this Note (the
“Follow-On Secured Notes”). The Follow-On Secured Notes and any note issued by
the Company pursuant to such proviso issued under the same terms shall rank pari
passu with the Company’s obligations under this Note and may be secured equally
and ratably by Liens, on or with respect to any of the Company’s property or
assets now owned or hereafter acquired or any interest therein or any income or
profits therefrom and shall have the benefit, to the full extent that and with
such priority as the obligations under this Note.
 
2

--------------------------------------------------------------------------------

(b)           Except for Permitted Liens (as defined in Section 6.14 below),
until this Note is fully paid and discharged in full, the Company shall not, and
shall not permit any subsidiary of the Company to, directly or indirectly, incur
any Lien (as defined in Section 6.14 below) on or with respect to any of the
Collateral now owned or hereafter acquired, or any interest therein or any
income or profits therefrom, without the prior written consent of the Holders of
not less than a simple majority of the then outstanding aggregate principal on
the 14% Notes.


(c)           Until this Note is fully paid and discharged in full, the Company
shall not, and shall not permit any subsidiary of the Company to, directly or
indirectly, without the prior written consent of the Holders of not less than
the simple majority of the then outstanding aggregate principal amount of the
Follow-On Secured Notes, redeem, purchase or otherwise acquire any of the
Company’s capital stock or set aside any monies for such a redemption, purchase
or other acquisition.


(d)           The Company shall perform any and all acts and execute any and all
documents (including, without limitation, the execution, amendment or
supplementation of any financing statement and continuation statement) for
filing under the provisions of the UCC and the rules and regulations thereunder,
or any other statute, rule or regulation of any applicable jurisdiction which
are necessary at the reasonable request of the Holder or its counsel in order to
maintain in favor of the Holder of the Note, a valid and perfected Lien on and
security interest in the Collateral.


Section 1.3           Payment on Non-Business Days. Whenever any payment to be
made shall be due on a Saturday, Sunday or a public holiday under the laws of
the State of Illinois, such payment may be due on the next succeeding business
day and such next succeeding day shall be included in the calculation of the
Interest Amount on such date.


Section 1.4           Transfers. This Note may not be sold, transferred or
otherwise disposed of by the Holder to any Person without the express written
consent of the Company, which consent shall not be unreasonably withheld,
conditioned or delayed.


Section 1.5           Replacement. Upon receipt of a duly executed and notarized
written statement from the Holder with respect to the loss, theft or destruction
of this Note (or any replacement hereof) and a standard indemnity reasonably
satisfactory to the Company, or, in the case of a mutilation of this Note, upon
surrender and cancellation of such mutilated Note, the Company shall issue a new
Note, of like tenor and amount, in lieu of such lost, stolen, destroyed or
mutilated Note. The Holder hereby unconditionally agrees to indemnify and hold
harmless the Company against any claims, loss, liabilities, damages and expenses
that may arise directly or indirectly on account of the actual or alleged loss,
mutilation, theft or destruction of the original Note or the issuance of a new
Note in exchange for said Note.


Section 1.6           Collateral. “Collateral” shall mean, collectively, all of
the following:



(i) all Accounts;

(ii) all Chattel Paper;

(iii) all Deposit Accounts;

(iv) all Documents;

(v) all Equipment;

 
3

--------------------------------------------------------------------------------

(vi) all Fixtures;

(vii) all General Intangibles;

(viii) all Instruments;

(ix) all Inventory;

(x) all Investment Property;

(xi) all Software;

(xii) all money, cash or cash equivalents;

(xiii) all other goods and personal property, whether tangible or intangible;
and

(xiv) all Supporting Obligations and Letter-of-Credit Rights of the Company.



ARTICLE II
EVENTS OF DEFAULT; REMEDIES


Section 2.1           Events of Default. The occurrence of any of the following
events shall be an “Event of Default” under this Note:


(a)           Any default in the payment of the (i) Principal Amount or (ii)
Interest Amount on, or liquidated damages, if any, in respect of, this Note, in
each case free of any claim of subordination, as and when the same shall become
due and payable (whether on the Maturity Date or by acceleration or otherwise)
which default is not cured within ten (10) Trading Days;


(b)           the Company’s express notice to the Holder, including by way of
public announcement, at any time, of its inability to comply or its intention
not to comply with proper requests for conversion of this Note into Common
Shares;


(c)           the Company shall fail for any reason to deliver the required
certificates to the Holder prior to the fifth (5th) Trading Day after a
Conversion Date pursuant to and in accordance with Section 3.3 or the Company
shall provide express notice to the Holder, including by way of public
announcement, at any time, of its inability to comply or of its intention not to
comply with the requests for conversion of this Note in accordance with the
terms hereof;


(d)           the Company or any subsidiary shall (i) apply for or consent to
the appointment of, or the taking of possession by, a receiver, custodian,
trustee or liquidator of itself or of all or a substantial part of its property
or assets, (ii) make a general assignment for the benefit of its creditors,
(iii) commence a voluntary case under the United States Bankruptcy Code (as now
or hereafter in effect) or under the comparable laws of any jurisdiction
(foreign or domestic), (iv) file a petition seeking to take advantage of any
bankruptcy, insolvency, moratorium, reorganization or other similar law
affecting the enforcement of creditors’ rights generally, (v) acquiesce in
writing to any petition filed against it in an involuntary case under United
States Bankruptcy Code (as now or hereafter in effect) or under the comparable
laws of any jurisdiction (foreign or domestic), (vi) issue a notice of
bankruptcy or winding down of its operations or issue a press release regarding
same, (vii) by any act or failure to act expressly indicate its consent to,
approval of or acquiescence in any of the foregoing, or (viii) take any
corporate or other action for the purpose of effecting any of the foregoing;


(e)           a proceeding or case shall be commenced in respect of the Company
or any subsidiary, without its application or consent, in any court of competent
jurisdiction, seeking (i) the liquidation, reorganization, moratorium,
dissolution, winding up, or composition or readjustment of its debts, (ii) the
appointment of a trustee, receiver, custodian, liquidator or the like of it or
of all or any substantial part of its assets in connection with its liquidation
or dissolution or (iii) similar relief in respect of it under any law providing
for the relief of debtors, and such proceeding or case described in clause (i),
(ii) or (iii) shall continue undismissed, or unstayed and in effect, for a
period of sixty (60) days or any order for relief shall be entered in an
involuntary case under United States Bankruptcy Code (as now or hereafter in
effect) or under the comparable laws of any jurisdiction (foreign or domestic)
against the Company or any subsidiary or action under the laws of any
jurisdiction (foreign or domestic) analogous to any of the foregoing shall be
taken with respect to the Company or any subsidiary and shall continue
undismissed, or unstayed and in effect for a period of sixty (60) days; or
 
4

--------------------------------------------------------------------------------

(f)           the Company or any subsidiary shall default in any of its
obligations under any mortgage, credit agreement or other facility, indenture
agreement, factoring agreement or other instrument under which there may be
issued, or by which there may be secured or evidenced, any indebtedness for
borrowed money or money due under any long term leasing or factoring arrangement
of the Company in an amount exceeding $250,000, whether such indebtedness now
exists or shall hereafter be created and such default shall result in such
indebtedness becoming or being declared due and payable prior to the date on
which it would otherwise become due and payable; or


(g)           if the Company ceases conducting a substantial portion of its
operations as currently in effect as of the date hereof.


Section 2.2           Remedies Upon An Event of Default. If an Event of Default
shall have occurred and shall be continuing, the Holder of this Note may at any
time at its option:


(a)           demand that the principal amount of this Note then outstanding
shall be converted into Common Shares at the Conversion Price (as defined in
Section 3.2(a) below) then in effect; or declare immediately due and payable the
full Principal Amount of this Note, together with the Interest Amount and other
amounts owing in respect thereof, in cash, which aggregate amount payable upon
an Event of Default shall be equal to the Mandatory Repayment Amount, defined in
Section 3.4(a)(iv) below; provided, however, that upon the occurrence of an
Event of Default described in paragraphs (d) or (e) of Section 2.1, the
outstanding principal balance and accrued interest hereunder shall be
automatically due and payable. Commencing five (5) days after the occurrence of
any Event of Default that causes or if uncured will cause, the acceleration of
this Note, the Interest Rate shall accrue at a rate of 18% per annum, or such
lower maximum amount of interest permitted to be charged under applicable law.
All Notes for which the full Mandatory Repayment Amount hereunder shall have
been paid in accordance herewith shall promptly be surrendered to or as directed
by the Company. The Holder need not provide and the Company hereby waives any
presentment, demand, protest or other notice of any kind. Such declaration may
be rescinded and annulled by Holder at any time prior to payment hereunder and
the Holder shall have all rights as a Note holder until such time, if any, as
the full payment under this Section shall have been received by it. No such
rescission or annulment shall affect any subsequent Event of Default or impair
any right consequent thereon; or


(b)           exercise or otherwise enforce any one or more of the Holder’s
rights, powers, privileges, remedies and interests under this Note, the Security
Documents, or applicable law.


ARTICLE III
NEGATIVE COVENANTS


Section 3.1           Negative Covenants. So long as any portion of this Note is
outstanding, the Company will not and will not permit any of its subsidiaries to
directly or indirectly:


(a)           Consistent with Section 1.2, enter into, create, incur, assume or
suffer to exist any indebtedness or Liens of any kind, on or with respect to any
of its property or assets or Collateral now owned or hereafter acquired or any
interest therein or any income or profits therefrom that is senior to, or pari
passu with, in any respect, the Company’s obligations under the Notes other than
obligations expressly permitted by Section 1.2;
 
5

--------------------------------------------------------------------------------

(b)           Consistent with Section 1.2, repay, repurchase or offer to repay,
repurchase, make any payment in respect of or otherwise acquire any of its
Common Shares or other equity securities;


(c)           amend its certificate of incorporation, bylaws or charter
documents so as to adversely affect any rights of the Holder; provided, however,
that reincorporating the Company in Delaware and eliminating cumulative voting
rights for directors shall not be deemed a violation of this covenant;


(d)           create or acquire any subsidiary after the date hereof unless (i)
such subsidiary is a wholly-owned subsidiary of the Company and (ii) such
subsidiary becomes party to the Security Documents (either by executing a
counterpart thereof or an assumption or joinder agreement in respect thereof)
and, to the extent required by the Holder, satisfied each condition of this
Agreement as if such subsidiary were a subsidiary on the Issuance Date; or


(e)           enter into any agreement with respect to any of the foregoing.


ARTICLE IV


MISCELLANEOUS


Section 4.1           Notices.


(a)           Any notice, demand, request, waiver or other communication
required or permitted to be given hereunder, including, without limitation, any
Notice of Conversion, shall be in writing and shall be delivered personally, by
facsimile, or sent by a nationally recognized overnight courier service,
addressed to the Company at the address set forth above, facsimile number (847)
549-6028, Attn: Steven J. Cohen, or such other address or facsimile number as
the Company may specify for such purposes by notice to the Holders delivered in
accordance with this Section. Any and all notices or other communications or
deliveries to be provided by the Company hereunder shall be in writing and
delivered personally, by facsimile, or sent by a nationally recognized overnight
courier service addressed to each Holder at the facsimile number or address of
such Holder appearing on the books and records of the Company, or if no such
facsimile number or address appears, at the principal place of business of the
Holder. Any notice or other communication or deliveries hereunder shall be
deemed given and effective on the earliest of (i) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified in this Section prior to 5:30 p.m. (central time), (ii) the date after
the date of transmission, if such notice or communication is delivered via
facsimile at the facsimile number specified in this Section later than 5:30 p.m.
(central time) on any date and earlier than 11:59 p.m. (central time) on such
date (iii) the second Trading Day following the date of mailing, if sent by
nationally recognized overnight courier services, or (iv) upon actual receipt by
the party to whom such notice is required to be given.


(b)           The Company will give written notice to the Holder at least ten
(10) days prior to the date on which the Company takes a record (i) with respect
to any dividend or distribution upon the Common Shares, (ii) with respect to any
pro rata subscription offer to holders of Common Shares or (z) for determining
rights to vote with respect to any Organic Change, dissolution, liquidation or
winding-up, but in no event shall such notice be provided to the Holder prior to
such information being made known to the public. The Company also will give
written notice to the Holder at least twenty (20) days prior to the date on
which any dissolution, liquidation or winding-up will take place, but in no
event shall such notice be provided to the Holder prior to such information
being made known to the public. Notwithstanding anything herein to the contrary,
the failure to deliver such notice any defect therein or in the delivery thereof
shall not affect the validity of the corporate action required to be specified
in such notice.
 
6

--------------------------------------------------------------------------------

Section 4.2           Governing Law; Consent to Jurisdiction. All questions
concerning the construction, validity, enforcement and interpretation of this
Agreement shall be governed by and construed and enforced in accordance with
Illinois law, and shall be venued in Lake County, Illinois.


Section 4.3           Absolute Obligation. Except as expressly provided herein,
no provision of this Note shall alter or impair the obligation of the Company,
which is absolute and unconditional, to pay the Principal Amount, the Interest
Amount, and liquidated damages, if any, on this Note at the time, place, and
rate, and in the coin or currency, herein prescribed. This Note is a direct debt
obligation of the Company. This Note ranks pari passu with all other Notes now
or hereinafter issued under the terms set forth herein.


Section 4.4           Security Interest. This note is a direct debt obligation
of the Company and, is secured by a subordinated perfected security interest in
all of the assets of the Company for the benefit of the Holders.


Section 4.5           Headings. Article and section headings in this Note are
included herein for purposes of convenience of reference only and shall not
constitute a part of this Note for any other purpose.


Section 4.6           Remedies, Characterizations, Other Obligations, Breaches
and Injunctive Relief. The remedies provided in this Note shall be cumulative
and in addition to all other remedies available under this Note, at law or in
equity (including, without limitation, a decree of specific performance and/or
other injunctive relief), no remedy contained herein shall be deemed a waiver of
compliance with the provisions giving rise to such remedy and nothing herein
shall limit a Holder’s right to pursue actual damages for any failure by the
Company to comply with the terms of this Note. Amounts set forth or provided for
herein with respect to payments, conversion and the like (and the computation
thereof) shall be the amounts to be received by the Holder hereof and shall not,
except as expressly provided herein, be subject to any other obligation of the
Company (or the performance thereof). The Company acknowledges that a breach by
it of its obligations hereunder will cause irreparable and material harm to the
Holder and that the remedy at law for any such breach may be inadequate.
Therefore the Company agrees that, in the event of any such breach or threatened
breach, the Holder shall be entitled, in addition to all other available rights
and remedies, at law or in equity, to seek and obtain such equitable relief,
including but not limited to an injunction restraining any such breach or
threatened breach, without the necessity of showing economic loss and without
any bond or other security being required.


Section 4.7           Enforcement Expenses. If (a) this Note is placed in the
hands of an attorney for collection or enforcement or is collected or enforced
through any legal proceeding or (b) an attorney is retained to represent the
Holder in an bankruptcy, reorganization, receivership of the Company or other
proceeding affecting Company creditors’ rights and involving a claim under this
Note, then the Company shall the pay costs incurred by the Holder for such
collection, enforcement or action, including, without limitation, reasonable
attorneys’ fees and disbursements


Section 4.8           Binding Effect. Subject to applicable securities laws, the
obligations of the Company and the Holder set forth herein shall be binding upon
the successors and assigns of each such party, whether or not such successors or
assigns are permitted by the terms hereof.


Section 4.9           Amendments. This Note may not be modified or amended in
any manner except in writing executed by the Company and the Holders of not less
than a simple majority of the then outstanding aggregate principal on the 2014
Notes.
 
7

--------------------------------------------------------------------------------

Section 4.10           Compliance with Securities Laws. The Holder of this Note
acknowledges that this Note is being acquired solely for the Holder’s own
account and not as a nominee for any other party, and for investment and not
with a view to the distribution hereof. This Note and any Note issued in
substitution or replacement therefor shall be stamped or imprinted with a legend
in substantially the following form:


“THIS NOTE AND ANY COMMON STOCK ISSUABLE UPON THE CONVERSION OF THIS NOTE HAVE
NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE
STATE SECURITIES LAWS, AND MAY NOT BE OFFERED, SOLD, OR OTHERWISE TRANSFERRED,
PLEDGED OR HYPOTHECATED IN THE ABSENCE OF SUCH REGISTRATION OR AN APPLICABLE
EXEMPTION THEREFROM, AS EVIDENCED BY A LEGAL OPINION OF COUNSEL REASONABLY
SATISFACTORY TO THE COMPANY TO SUCH EFFECT. NOTWITHSTANDING THE FOREGOING, THIS
NOTE AND THE COMMON STOCK ISSUABLE UPON CONVERSION OF THIS NOTE SECURITIES MAY
BE PLEDGED IN CONNECTION WITH A BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR
FINANCING ARRANGEMENT SECURED BY SUCH SECURITIES.”


Section 4.11           Failure or Indulgence Not Waiver. No failure or delay on
the part of the Holder in the exercise of any power, right or privilege
hereunder shall operate as a waiver thereof, nor shall any single or partial
exercise of any such power, right or privilege preclude other or further
exercise thereof or of any other right, power or privilege, nor shall any waiver
by the Holder of any such right or rights on any one occasion be deemed a waiver
of the same right or rights on any future occasion.


Section 4.12           Company’s Waivers.


Except as otherwise specifically provided herein, the Company and all others
that may become liable for all or any part of the obligations evidenced by this
Note, hereby waive presentment, demand, notice of nonpayment, protest and all
other demands’ and notices in connection with the delivery, acceptance,
performance and enforcement of this Note, and do hereby consent to any number of
renewals of extensions of the time or payment hereof and agree that any such
renewals or extensions may be made without notice to any such persons and
without affecting their liability herein and do further consent to the release
of any person liable hereon, all without affecting the liability of the other
persons, firms or Company liable for the payment of this Note, AND DO HEREBY
WAIVE TRIAL BY JURY.


Section 4.13           Seniority. This Note is senior in right of payment to any
and all other indebtedness of the Company, except for the First Priority
Security Interest.


Section 4.14           Definitions. For the purposes hereof, the following term
shall have the following meaning:


“Asset Sale” means (i) in one or more transactions, the sale, lease, conveyance
or other disposition of any material amount of assets or material rights other
than in the ordinary course of business, and (ii) the sale of debt or equity
interests in any of the Company’s subsidiaries.


“Lien” means any mortgage, charge, pledge, lien (statutory or other), security
interest, hypothecation, assignment for security, claim or preference or
priority or other encumbrance upon or with respect to any property of any kind.
A Person shall be deemed to own subject to a Lien any property which such Person
has acquired or holds subject to the interest of a vendor or lessor under any
conditional sale agreement, capital lease or other title retention agreement.
 
8

--------------------------------------------------------------------------------

“Permitted Indebtedness” means (i) indebtedness evidenced by the 14% Notes,
including any Follow-On Senior Secured Notes; (ii) indebtedness to the extent
existing on the date hereof or any replacement indebtedness not to exceed the
amount of such existing indebtedness; (iii) indebtedness which may, from time to
time be incurred or guaranteed by the Company which in the aggregate principal
amount does not exceed $1,000,000; (iv) the endorsement of instruments for the
purpose of deposit or collection in the ordinary course of business; (v)
indebtedness relating to contingent obligations of the Company and its
subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
subsidiaries, including indebtedness of up to $500,000 in the aggregate
associated with standby letters of credit issued to manufacturers of the
Company’s products; (vi) indebtedness relating to loans from the Company to its
subsidiaries; (vii) indebtedness relating to equipment leases in an amount not
to exceed $500,000, and indebtedness relating to capital leases in an amount not
to exceed $100,000; and (viii) accounts or notes payable arising out of the
purchase of merchandise, supplies, equipment, software, computer programs or
services in the ordinary course of business.


 “Permitted Lien” means (i) Liens for taxes, assessments and other governmental
charges, if payment thereof shall not at the time be required to be made, and
provided such reserve as shall be required by generally accepted accounting
principles consistently applied shall have been made therefor; (ii) Liens of
workmen, materialmen, vendors, suppliers, mechanics, carriers, warehouseman and
landlords or other like Liens, incurred in the ordinary course of business for
sums not then due or being contested in good faith, if an adverse decision in
which contest would not materially affect the business of the Company; (iii)
Liens securing indebtedness of the Company or any subsidiaries which is in an
aggregate principal amount not exceeding $1,00,000 and which Liens are
subordinate to liens on the same assets held by the Purchaser; (iv) statutory
Liens of landlords, statutory Liens of banks and rights of set-off, and other
Liens imposed by law, in each case incurred in the ordinary course of business
(x) for amounts not yet overdue or (y) for amounts that are overdue and that are
being contested in good faith by appropriate proceedings, so long as such
reserves or other appropriate provisions, if any, as shall be required by
generally accepted accounting principles shall have been made for any such
contested amounts; (v) Liens incurred or deposits made in the ordinary course of
business in connection with workers’ compensation, unemployment insurance and
other types of social security, or to secure the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return-of-money bonds and other
similar obligations (exclusive of obligations for the payment of borrowed
money); (vi) any attachment or judgment Lien not constituting an Event of
Default; (vii) easements, rights-of-way, restrictions, encroachments, and other
minor defects or irregularities in title, in each case which do not and will not
interfere in any material respect with the ordinary conduct of the business of
the Company or any of its subsidiaries; (viii) any (x) interest or title of a
lessor or sublessor under any lease, (y) restriction or encumbrance that the
interest or title of such lessor or sublessor may be subject to, or (z)
subordination of the interest of the lessee or sublessee under such lease to any
restriction or encumbrance referred to in the preceding clause (y), so long as
the holder of such restriction or encumbrance agrees to recognize the rights of
such lessee or sublessee under such lease; (ix) Liens in favor of customs and
revenue authorities arising as a matter of law to secure payment of customs
duties in connection with the importation of goods; (x) any zoning or similar
law or right reserved to or vested in any governmental office or agency to
control or regulate the use of any real property; (xi) Liens securing
obligations (other than obligations representing debt for borrowed money) under
operating, reciprocal easement or similar agreements entered into in the
ordinary course of business of the Company and its subsidiaries; (xii) the
replacement, extension or renewal of any Lien permitted by this Section upon or
in the same property theretofore subject or the replacement, extension or
renewal (without increase in the amount or change in any direct or contingent
obligor) of the indebtedness secured thereby; and (xiii) Liens securing the 14%
Notes, including any Follow-On Senior Secured Notes.


[Signature on Next Page]
 
9

--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the Issuance Date set out above.



 
Z TRIM HOLDINGS, INC.
       
By:
/s/ Steve Cohen
       
Print Name:
Steve Cohen
       
Title:  
CEO
       
Date:
September 29, 2014

 
 

--------------------------------------------------------------------------------